ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-436, recommending that WARREN RAN*382DOLPH KRAFT, formerly of JERSEY CITY and MIDDLE-TOWN, who was admitted to the bar of this State in 1989, and who thereafter was suspended from the practice of law by Order of the Court filed October 8,1999, and who remains suspended at this time, be disbarred for the knowing misappropriation of client trust funds;
And WARREN RANDOLPH KRAFT having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that WARREN RANDOLPH KRAFT be
disbarred, effective immediately, and that his name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by WARREN RANDOLPH KRAFT pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.